NON-FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-4) in the reply filed on 6/28/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a) and 112(b):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, first and second paragraphs:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 4, 8, and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3 and dependent claim(s) thereof, claim 3 recites in part that the sampling system (e.g., a needle as recited in claim 4 which depends on claim 3) is “located proximate said distal tip concentric with said multi-element planar ultrasound transducer array”.
It is unclear whether the recitation of “concentric with said multi-element planar ultrasound transducer array” is meant to limit or further describe the term “said distal tip” or otherwise meant to limit or further describe the where the sampling system is located. The former and the latter cases are both indefinite for their own respective reasons:
In the former case, there is insufficient antecedent basis for the term “said distal tip concentric with said multi-element planar ultrasound transducer array” because the claim(s), at this point in the dependency chain, never once recited a “distal tip concentric with said multi-element planar ultrasound transducer array”. It is unclear whether this is meant to further limit the where “distal tip portion” recited in claim 1 is located (i.e., that the “distal tip portion” recited in claim 1 is “concentric with said multi-element planar ultrasound transducer array”) or otherwise meant to refer to another distal tip (i.e., not the “distal tip portion” recited in claim 1) that is “concentric with said multi-element planar ultrasound transducer array”.
In the latter case, it is not quite clear what the recitation of “a sampling system […] concentric with said multi-element planar ultrasound transducer array” means in view of the Specification and drawings. The Specification does not explicitly define the term “concentric”; therefore the term will at least initially (for purposes of this discussion) be treated in accordance with its plain/ordinary meaning (i.e., sharing a center; coaxial). The drawings do not appear to show the sampling system (e.g., needle 26) as being concentric with the ultrasound transducer array. It appears as if Applicant is using the term “concentric” to mean something other than concentric, which gives rise to confusion as to what the term “concentric” as used in the application really means according to the Applicant (since the term hasn’t been explicitly (re)defined in the Specification). See MPEP 2173.05(a), III.
Claims 4 and 8 inherit the aforementioned indefiniteness of claim 3 by virtue of their dependency on claim 3 and therefore are rejected for the same reasons thereof.

Claim 10 recites in part: “the plurality of individually addressable piezoelectric transducers divided into first elements and second elements, each of the first elements constructed and arranged for transmission of the ultrasound energy, each of the second elements constructed and arranged to receive the ultrasonic energy transmitted from one of the first elements and reflected from a region of interest.” It is unclear what “divided” means in this context in view of the Specification and Drawings.
The Specification does not explicitly define the term “divided”; therefore the term will at least initially (for purposes of this discussion) be treated in accordance with its plain/ordinary meaning (i.e., split or separated; notably, when a group of things is divided into subgroups, any single given thing belongs to only one subgroup). The drawings do not appear to be consistent this claim limitation. Furthermore, the Specification does not appear to describe the transducer elements in a manner consistent with the claim limitation.
On the contrary, the Specification does not appear to disclose that the plurality of individually addressable piezoelectric transducers are divided into first elements (i.e., transmit elements) and second elements (i.e., receive elements); rather, the Specification seems to suggest that the each element is configured for both transmission and reception (“Each element of the array, illustrated in FIG. 4A as elements 31 and 33, can be powered to emit ultrasonic energy as a spherical wave emanating from the specific transducer location, and each element in the array can function as a receiver transducing the mechanical energy of backscattered sound into an electrical signal.” ¶ [0044]). An arbitrary single element is activated to transmit a spherical wave, and then echoes/backscatter thereof are received by another arbitrary single element (“Once a spherical wave is launched from a given element 31, a companion transducer, such as element 33, can detect after a delay, the backscattered energy reflected off of biologic tissues. In the synthetic aperture scenario only one transducer 33 is listening to the transmitting transducer 31 element at a time.” ¶ [0044]). In other words, individual elements are activated for transmission and reception respectively in a pairwise manner (“In general pairs of elements will be activated with one element 31 functioning as a transmitter of acoustic energy and the companion element 33 functioning as a receiver.” ¶ [0045]).
It appears as if Applicant is using the term “divided” to mean something other than divided, which gives rise to confusion as to what the term “divided” as used in the claim 10 really means according to the Applicant (since the term hasn’t been explicitly (re)defined in the Specification). See MPEP 2173.05(a), III.
Claims 11 and 12 inherit the aforementioned indefiniteness of claim 10 by virtue of their dependency on claim 10 and therefore are rejected for the same reasons thereof.
Claims 10-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 10 recites in part: “the plurality of individually addressable piezoelectric transducers divided into first elements and second elements, each of the first elements constructed and arranged for transmission of the ultrasound energy, each of the second elements constructed and arranged to receive the ultrasonic energy transmitted from one of the first elements and reflected from a region of interest.”
The original disclosure does not disclose this limitation. The closest the examiner could find is ¶ [0044] and [0045] but these paragraphs do not disclose that the plurality of individually addressable piezoelectric transducers are divided into first elements (i.e., transmit elements) and second elements (i.e., receive elements); rather, these paragraphs seem to suggest that the each element is configured for both transmission and reception (“Each element of the array, illustrated in FIG. 4A as elements 31 and 33, can be powered to emit ultrasonic energy as a spherical wave emanating from the specific transducer location, and each element in the array can function as a receiver transducing the mechanical energy of backscattered sound into an electrical signal.” ¶ [0044]). An arbitrary single element is activated to transmit a spherical wave, and then echoes/backscatter thereof are received by another arbitrary single element (“Once a spherical wave is launched from a given element 31, a companion transducer, such as element 33, can detect after a delay, the backscattered energy reflected off of biologic tissues. In the synthetic aperture scenario only one transducer 33 is listening to the transmitting transducer 31 element at a time.” ¶ [0044]). In other words, individual elements are activated for transmission and reception respectively in a pairwise manner (“In general pairs of elements will be activated with one element 31 functioning as a transmitter of acoustic energy and the companion element 33 functioning as a receiver.” ¶ [0045]). However, as discussed above, the Specification does not appear to disclose that the plurality of elements are “divided” into first (transmission) elements and second (reception) elements.
Claims 11 and 12 inherit the aforementioned written description support issue of claim 10 by virtue of their dependency on claim 10 and therefore are rejected for the same reasons thereof.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kopel et al., US 2019/0247127 A1 (hereinafter “Kopel”) in view of Kawasaki, “An Integrated Backscatter Ultrasound Technique for the Detection of Coronary and Carotid Atherosclerotic Lesions”, Sensors, Vol. 15, Issue 1, pages 979-994, January 7, 2015 (hereinafter “Kawasaki”), Fumitaka et al., “Relationship between qualitative analysis of lung tumors using integrated backscatter-intravascular ultrasound (IB-IVUS) and pathological diagnosis” European Respiratory Journal, European Respiratory Society 22nd Annual Congress, Vienna, Austria, September 1-5, 2012, vol. 40, issue Suppl. 56, abstract no. 1697, publication no. P4402 (hereinafter “Fumitaka”), Krimsky et al., US 2017/0319772 A1 (hereinafter “Krimsky”), and Waters et al., US 2020/0178788 A1 (hereinafter “Waters”).
Regarding claims 1 and 2, Kopel discloses a medical device system comprising:
a) a catheter (collectively catheter guide assembly 90 and endobronchial  ultrasound tool (EBUS) 62) having an elongate catheter body (collectively the body of EBUS 62 and the body of extended working channel (EWC) 96) including a proximal handle portion (handle 91) and a distal tip portion (collectively distal tip 93 and the distal of EBUS 62 where ultrasound sensor 62 and EM sensor 94 are disposed) together forming a catheter assembly (together they form a catheter assembly), said catheter assembly adapted for use through a bronchoscope (50) working channel providing access to the lung tissue of a patient (“The bronchoscope 50 may operate in conjunction with a catheter guide assembly 90. The catheter guide assembly 90 includes an extended working channel (EWC) 96 configured for insertion through a working channel of the bronchoscope 50 into the patient's airways (although the catheter guide assembly 90 may alternatively be used without the bronchoscope 50).” ¶ [0042]; “According to an embodiment, treatment tools 62, 64 are configured to be insertable into the catheter guide assembly 90 following navigation to a target and removal of the LG 92.” ¶ [0045]),
b) at least two electromagnetic sensing coils (EM sensors 94) located within said distal tip portion (“Although the EM sensor 94 is described above as being included in the LG 92, it is also envisioned that the EM sensor 94 may be embedded or incorporated within a treatment tool, such as a endobronchial ultrasound (EBUS) 62 tool and/or an ablation tool 64, or a diagnostic tool, such as a camera tool, a light sensor, a linear ultrasound tool, etc., where the treatment tool may alternatively be utilized for navigation without need of the LG 92 or the necessary tool exchanges that use of the LG 92 requires. The EM sensor 94 may also be embedded or incorporated within the EWC 96, such as at a distal portion of the EWC 96, thereby enabling tracking of the distal portion of the EWC 96 without the need for a separate LG 92.” ¶ [0045]); 
c) a multi-element ultrasound transducer (ultrasound sensor 63) array located within said distal tip portion for transmitting and receiving ultrasonic energy (“The EBUS 62 includes at least one ultrasound sensor 63 configured to capture ultrasound images. The ultrasound sensor may be configured to capture ultrasound image data using various frequencies and/or modes of operation, as will be known to those skilled in the art. One example mode of operation includes Doppler. In some embodiments, the EBUS 62 may further include a biopsy tool, such as a needle and/or a brush, which may be used to collect one or more tissue samples from the target.” ¶ [0045]; the proximal portion of the array appears to be shown in Figs. 1 and 5 as planar in shape), said ultrasound transduce array positioned at an angle relative to a longitudinal axis of said catheter body at said distal tip portion (see Figs. 1 and 5); and
d) an imaging system (ultrasound workstation and/or computing device 80) coupled to said ultrasound transducer for creating an image of tissue in a first target plane extending from said catheter body (“The EBUS 62 may additionally be coupled to an ultrasound workstation (not shown in FIG. 1) and/or the computing device 80 to facilitate capture, processing, and analysis of ultrasound images acquired by the ultrasound sensor 63.” ¶ [0045]; see Fig. 5 which illustrates ultrasound image 514 extending from the catheter body).
Kopel differs from the claimed invention in that Kopel does not disclose:
(I)	that system further comprises “backscatter evaluation system…” as recited in claim 1;
(II)	that the image extends “orthogonally” from the catheter body as recited in claim 1;
(III)	that the transducer array is “planar” as recited in claim 1;
(IV)	that “a region of the distal tip portion that contains [the transducer] comprises an acoustic lens” as recited in claim 2; and
(V)	that the transducer array is “positioned parallel to a longitudinal axis of said catheter body” as recited in claim 1.

Regarding limitation (I):
Since Kopel doesn’t disclose this limitation, Kopel can be considered a “base” device (method, or product) upon which the claimed invention can be seen as an “improvement”.
Kawasaki teaches an imaging system coupled to an ultrasound transducer for creating an image of tissue in a first target area (an imaging system of some sort is implied from the ultrasound image shown in Fig. 2A); and a backscatter evaluation system for receiving and evaluating acoustic spectral characteristics of tissues located in a second reduced target area, selected from the first target area (a backscatter evaluation system of some sort is implied from the integrated backscatter (IB) image shown in Fig. 2B; “With the IB ultrasound technique, the IB values for each tissue component are calculated using a fast Fourier transform, and expressed as the average power, measured in decibels (dB), of the frequency component of the backscattered signal from a small volume of tissue.” page 981; the extent of tissue covered by the IB image in Fig. 2B is reduced compared to the extent of tissue covered by the convention image in Fig. 2A). Kawasaki is similar to the claimed invention in that the ultrasound imaging is performed by an ultrasonic catheter, but catheter of Kawasaki is configured for intravascular ultrasound (IVUS), not endobronchial ultrasound imaging. In this sense, Kawasaki can be considered to teach a “comparable” device (method, or product that is not the same as the base device) that has been improved in the same way as the claimed invention.
Fumitaka teaches that integrated backscatter (IB) imaging (which is known technique in intravascular ultrasound imaging) can also be applied to endobronchial ultrasound imaging in the same way. Fumitaka experimentally shows that IB values were lower in non-small cell lung cancer tissue compared to normal lung tissue. The ordinarily skilled artisan would have therefore recognized that IB imaging provided to endobronchial ultrasound can provided diagnostic value with regards to non-small cell lung cancer. Since the backscatter evaluation system of Kawasaki is also based on IB imaging, the ordinarily skilled artisan could have applied the known “improvement” technique (i.e., the backscatter evaluation system of Kawasaki) in the same way (as claimed) to the “base” device (method, or product) (i.e., the endobronchial system of Kopel) and the results would have been predictable to one of ordinary skill in the art.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the endobronchial system of Kopel by providing a backscatter evaluation system for receiving an evaluating acoustic spectral characteristics of tissues located in a second reduced target area, selected from the first target area, because it would have merely involved use of a known technique to improve similar devices (methods, or products) in the same way. Furthermore, the ordinarily skilled artisan would have been motivated to make this modification in order to improve the diagnostic value/capability of Kopel’s endobronchial system, especially with regards to non-small cell lung cancer.
Regarding limitation (II):
The image in Kopel extends from the catheter body but not in an orthogonal manner (see annotated Fig. 5 below). This is because the axial direction of the transducer (i.e., the direction that the transducer faces) is tilted relative to the a direction orthogonal to the longitudinal axis (see annotated Fig. 1 below).


	
On the other hand Krimsky in the same field of endeavor (i.e., endobronchial ultrasound) teaches an image extending orthogonally from a catheter body (see annotated figured below). This is because the axial direction of the transducer (i.e., the direction the transducer faces) is orthogonal to the longitudinal axis.



Regarding limitations (III) and (IV):
Since transducer assembly of the claimed invention comprises a flat transducer with a lens and the transducer assembly of the modified Kopel invention as discussed above comprises a curved transducer without a lens, the modified Kopel invention as discussed above can be considered a device (method, or product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components.
Waters in the same field of endeavor (i.e., endobronchial ultrasound) teaches a flat/planar ultrasound transducer array with a lens as an alternative or functional equivalent to a curved ultrasound transducer array (see Fig. 9 compared to Fig. 6). Therefore the substituted components and their functions were known in the art. Notwithstanding the differences between flat/planar and curved transducer arrays, the ordinary skilled artisan would have recognized that the lens allows the flat/planar transducer array to function in a equivalent manner to that of the curved transducer array.

    PNG
    media_image9.png
    2336
    1239
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    2336
    673
    media_image10.png
    Greyscale

Further, the fact that waters discloses both as alternatives to each other is evidence that: one of ordinary skill in the art could have substituted one known element for another (i.e., replacing a transducer assembly that comprises a curved transducer array without a lens with a transducer assembly that comprises a planar transducer array with a lens), and the results of the substitution would have been predictable (e.g., reasonable expectation of success as evidenced by Waters that teaches the either embodiment could work and/or because they would have been recognized as are functionally equivalent; i.e., the endobronchial device of the modified Kopel invention would continue to be able to be used for endobronchial imaging after substitution of the transducer assembly in a similar manner as before substitution of the transducer assembly because Waters teaches that either could work and/or because they would have been recognized as functionally equivalent).
The ordinarily skilled artisan would have recognized that the substitution would could allow for simpler manufacturing/fabrication because a flat/planar transducer array is simpler to manufacture/fabricate than a curved transducer array.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified invention of Kopel such that the ultrasound transducer array is planar and by further providing a lens, as taught by Waters, because it would have merely involved simple substitution of one known element for another to obtain predictable results. Furthermore, the ordinarily skilled artisan would have been motivated to make this modification in order to simplify the manufacture/fabrication of the transducer array.

Regarding limitation (V):
The examiner notes that limitation (V) naturally results from the combination of:
the prior art teachings discussed above regarding limitation (II), and
the prior art teachings regarding limitation (III) as discussed above.
This is because if the axial direction of the planar transducer array (i.e., the direction the transducer faces) is the normal axis (i.e., an axis orthogonal to the planar surface of the transducer array; therefore, if the normal axis of the planar transducer array is orthogonal to the longitudinal axis, then the planar transducer array would necessarily be parallel to the longitudinal axis.
Therefore limitation (V) is necessarily obvious as a natural result of limitations (II) and (III) being obvious as discussed above.

Regarding claim 9, Kopel modified in view of the teachings of Kawasaki, Fumitaka, Krimsky, and Waters, teaches the invention of claim 1 as discussed above. Kopel does not disclose an electronics package, the electronics package is positioned within the distal tip portion adjacent to the at least two electromagnetic sensing coils, the electronics package including a programable chip with programming to configure the multi-element planar ultrasound transducer array as recited in claim 9.
Waters teaches an electronics package (integrated signal processing electronics 606), the electronics package is positioned within the distal tip portion adjacent to the transducer array (see Fig. 9), the electronics package including a programable chip with programming to configure the multi-element planar ultrasound transducer array (¶ [0033]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Kopel invention by providing an electronics package is positioned within the distal tip portion adjacent to the transducer array, the electronics package including a programable chip with programming to configure the multi-element planar ultrasound transducer array, as taught by Waters; and the ordinarily skilled artisan would have been motivated to make this modification in order to provide for a convenient means to be able to reconfigure the transducer array with regards to transmission and reception.
It is noted that by providing the electronics package within the distal tip portion adjacent the transducer array as discussed above, the electronics package would also be adjacent the at least two electromagnetic sensing coils because the at least two electromagnetic sensing coils are also disposed in the distal tip portion next to the transducer array.

Examiner Remarks
MPEP 2173.06 recites in part:
II.    PRIOR ART REJECTION OF CLAIM REJECTED AS INDEFINITE

All words in a claim must be considered in judging the patentability of a claim against the prior art. In re Wilson, 424 F.2d 1382, 165 USPQ 494 (CCPA 1970). The fact that terms may be indefinite does not make the claim obvious over the prior art. When the terms of a claim are considered to be indefinite, at least two approaches to the examination of an indefinite claim relative to the prior art are possible.
First, where the degree of uncertainty is not great, and where the claim is subject to more than one interpretation and at least one interpretation would render the claim unpatentable over the prior art, an appropriate course of action would be for the examiner to enter two rejections: (A) a rejection based on indefiniteness under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph; and (B) a rejection over the prior art based on the interpretation of the claims which renders the prior art applicable. See, e.g., Ex parte Ionescu, 222 USPQ 537 (Bd. App. 1984). When making a rejection over prior art in these circumstances, it is important for the examiner to point out how the claim is being interpreted. Second, where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.

In this case, claims 3 and 10 (and dependent claims thereof) are indefinite to the extent that there is a great deal of confusion and uncertainty as to the proper interpretations of the limitation of the claims in that the examiner is unable to reasonably determine what the Applicant intended to (but did not) claim in view of conflicts major conflicts between the claims and the Specification/Drawings as discussed above in the §112(b) rejection. Any attempt to construe these claims for purposes of applying prior art would necessarily involve considerable speculation as to the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. Since a rejection should not be based on considerable speculation as to the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims, no rejection of claims 3 and 10 (and dependent claims thereof) based on prior art are provided in this Office Action.
It is noted that a lack of prior art rejection for claims 3 and 10 (and dependent claims thereof) does not necessarily mean that these claims are allowable over the prior art; rather, it means that the examiner is unable to apply prior art to these claims in a manner short of improper speculation/assumptions. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958. The examiner can normally be reached Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


COLIN T. SAKAMOTO
Primary Examiner
Art Unit 3793



/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793